DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12, and 14-20 are allowable. The restriction requirement among inventions I-III, as set forth in the Office action mailed on 09/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-III is partially withdrawn.  Claims 11-13, directed to an optical system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-10, directed to an optical system of relay and interfering light are withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin King on 02/10/2021.
The application has been amended as follows: 
Cancel claims 1-10 and 13.
In claim 11, lines 5-6, “first light beam tilt incident to a surface region of a sample” has been changed to –first light beam to a surface region of a sample at a first tilted angle--.
In claim 11, lines 6-7, “second light beam tilt incident to the surface region” has been changed to –second light beam to the surface region at a second tilted angle--.
In claim 14, line 6, “inverting images of” has been changed to –inverting only images of--.
In claim 16, line 4, “picking up the spectroscopic components” has been changed to --using a pinhole array to sample the spectroscopic components--.
In claim 16, line 6, “selecting one of the plurality of beams to the beam splitter” has been changed to –using a beam block to select one of the plurality of beams to relay to the beam splitter--.
In claim 17, line 6, “inverting images of” has been changed to –inverting only images of--.
In claim 17, line 13, “picking up the spectroscopic components into a” has been changed to –using a pinhole array to sample the spectroscopic components--.
Allowable Subject Matter
Claims 11, 12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 11, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed optical system: a Dove prism between said second mirror and said second lens in combination with the entirety of elements of instant claim 11.
inverting only images of the second light beam and a reflected first light beam from the surface region in combination with the entirety of elements of instant claims 14 and 17.  The examiner notes that the closest prior art document Kuriyama et al. (U.S. PGPub No. 2011/0032536) does disclose and show in figures 1 and 4 using a dove prism in the measurement or reference arm.  However the figures fail to teach an arrangement as claimed by the instant claims that inverts only the second light beam and reflected first light beam.  Further the combination with the prior art document Aiyer (U.S. Patent No. 6,768,543 B1) also fails to disclose this limitation nor would it be obvious to one having ordinary skill in the art.  For these reasons the claimed inventions are found allowable over the prior art documents of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886